RESTRICTED STOCK AGREEMENT

pursuant to

CORNING NATURAL GAS CORPORATION

2007 STOCK PLAN

Non-Employee Director

Participant: ________________

Date of Grant: ________________

Number of Shares of Common Stock,

par value $5.00 per share ("Shares"):

_______



Fair Market Value of Each Share on Date of Grant (closing price): $_____

Vesting Date(s) and Percentage: _________

This RESTRICTED STOCK AGREEMENT (the "Agreement") is made between Corning
Natural Gas Corporation (the "Company") and the Participant to record the
granting of the Shares as a Restricted Stock Award on the Date of Grant to the
Participant pursuant to the Company's 2007 Stock Plan, as amended from time to
time (the "Plan").

The Company and the Participant hereby agree as follows:

1.

Grant of Shares. The Company hereby grants to the Participant, as of the Date of
Grant, subject to and in accordance with the terms and conditions of the Plan
and this Agreement, the Shares. The grant of the Shares to the Participant,
evidenced by this Agreement, is an award of Restricted Stock Award subject to
the terms and conditions of this Agreement and the Plan.



2. Vesting of Shares.

(a)

Service. If the Participant continues as a member of the board of directors or
other governing body of the Company, its Subsidiaries or Affiliates until such
date, ownership of 100% of the Shares shall vest on the Vesting Date(s) set
forth above, or such other date as provided in this Agreement.



(b) Death or Disability

. If the Participant ceases being a member of the board of directors or other
governing body of the Company, its Subsidiaries or Affiliates as a result of the
Participant's death or Disability, the Shares shall immediately vest.



(c)

Termination. If the Participant ceases to be a member of the board of directors
or other governing body of the Company, a Subsidiary or a participating
Affiliate for any reason other than death or Disability prior to the vesting of
the Shares as provided in Section 2(a), the Shares shall not vest and shall be
forfeited as provided in Section 3.



(d) Change in Control

. The Shares are subject to the provisions of the Plan pertaining to a Change in
Control of the Company.



3.

Forfeiture. Shares that do not become vested in accordance with the vesting
criteria set forth in Section 2 above (and any dividends or other distributions
related to such Shares) shall be forfeited to the Company.



4. Release of Shares

. The Shares (and any dividends or other distributions relating to the Shares)
shall be held by the Company in a nominee account with the Company's transfer
agent (or such other account as the Company shall determine) for the benefit of
the Participant until the Shares become vested in accordance with Section 2
above (any Shares with respect to which such requirement is satisfied are
referred to as "Released Shares", and the date on which such requirement is
satisfied with respect to Released Shares is referred to as the "Release Date"
with respect to such Released Shares). Promptly following the Release Date, but
subject to the provisions of Section 8 below, the Company will (i) cause the
Released Shares to be electronically transferred to an account in the
Participant's name at the provider administering the Plan as it relates to
Restricted Stock (the "Administrator") or to a book-entry account in the
Participant's name with the Company's transfer agent for the Common Stock, and
(ii) cause any dividends or other distributions relating to the Released Shares
to be paid to the Participant or deposited to an account in the Participant's
name with the Administrator. The Company reserves the right to transfer (or
cause its transfer agent to transfer) to its treasury any Shares that are
forfeited pursuant to this Agreement or the Plan and to recover and receive any
dividends or other distributions relating to such forfeited Shares, in each case
free of any claim or right of the Participant.



5.

Transferability. The Participant shall have no right to sell, assign, transfer,
pledge or otherwise encumber the Shares in any manner until the Shares have
become Released Shares. In the event that the Company permits the Participant to
arrange for sales of Shares through the Administrator to be effective as of the
Release Date of the Shares, the Participant acknowledges and agrees that the
Company may block any such sale and/or cancel any order to sell placed by the
Participant, in each case if the Participant is not then permitted under the
Company's insider trading policy to engage in transactions with respect to
securities of the Company. If the Board of Directors determines that the ability
of the Participant to sell or transfer Released Shares is restricted, then the
Company may place a restrictive legend or stop transfer notation on any
certificate that may be issued to represent such Released Shares or on its books
with respect to such Released Shares. If a legend or stop transfer notation is
placed on any certificate or the Company's books with respect to the
Participant's Released Shares, the Participant may only sell such Released
Shares in compliance with such legend or notation.



6. Section 83(b) Election

. The Participant may elect, within 30 days of the Date of Grant and pursuant to
Section 83(b) of the Internal Revenue Code, to include in his or her gross
income the fair market value of the Shares covered by this Agreement in the
taxable year of grant. The Participant will seek the advice of his or her own
tax advisors as to the advisability of making such a Section 83(b) election, the
potential consequences of making such an election and the requirements for
making such an election. The Company and its agents have not and are not
providing any tax advice to the Participant. If the Participant makes a Section
83(b) election, he



　

Page 2.

or she shall promptly notify the Company by submitting to the Company a copy of
the statement the Participant filed with the Internal Revenue Service to effect
such election.

7.

Responsibility for Taxes. The Participant acknowledges that the liability for
all income tax or other tax-related items related to the Participant's
participation in the Plan and legally applicable to the Participant
("Tax-Related Items") is and remains the Participant's responsibility. The
Participant further acknowledges that the Company (i) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Shares, including, but not limited to, the grant, vesting
or any Section 83(b) election, the subsequent sale of Shares and the receipt of
any dividends and/or dividend equivalents; and (ii) does not commit to and is
under no obligation to structure the terms of any award to reduce or eliminate
Participant's liability for Tax-Related Items or achieve any particular tax
result. To the extent that the receipt of the Restricted Shares or the lapse of
any forfeiture restrictions results in income to Grantee for federal, state, or
local income, employment or other tax purposes with respect to which the
Company, its Subsidiaries or Affiliates has a withholding obligation, Grantee
shall: (a) deliver to the Company at the time of such receipt or lapse, as the
case may be, such amount of money as the Company may require to meet such
obligation under applicable tax laws or regulations or to the extent provided
under the Plan, (b) Grantee shall authorize the Company to withhold from the
Restricted Shares granted hereby a number of shares having a Fair Market Value
that would satisfy the withholding amount due, or (c) the Grantee may satisfy
any tax required to be withheld in any other manner authorized by the Plan.



8.

General Restrictions on Transfer or Delivery of Shares. The Company shall not be
required to transfer or deliver any Released Shares or dividends or
distributions relating to such Released Shares until it has been furnished with
such opinions, representations or other documents as it may deem necessary or
desirable, in its discretion, to insure compliance with any law or rules of the
Securities and Exchange Commission or any other governmental authority having
jurisdiction under the Plan or over the Company, the Participant, or the Shares
or any interests therein. The award of Restricted Stock evidenced by this
Agreement is also subject to the condition that, if at any time the Committee
administering the Plan shall determine, in its discretion, that the listing,
registration or qualification of the Shares (or any capital stock distributed
with respect thereto) under any state or Federal law or other applicable rule,
or the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of the award of
Restricted Stock evidenced by this Agreement or the issuance, transfer or
delivery of the Shares (or the payment of any dividends or other distributions
related to the Shares), the Company shall not be required to transfer or deliver
any Released Shares or dividends or distributions relating to such Released
Shares unless such listing, registration, qualification, consent or approval
shall have been effected or obtained to the complete satisfaction of the
Committee and free of any conditions not acceptable to the Committee.



　

Page 3.

9.

Rights as Shareholder. Except for the dividend and distribution restrictions
described below, and the transfer and other restrictions set forth elsewhere in
this Agreement and in the Plan, the Participant, as the beneficial owner of the
Shares, shall possess all the rights of a holder of the Company's Common Stock,
including voting, dividend and other distribution rights; provided, however,
that prior to the Shares becoming Released Shares, the Shares, as well as any
dividends or other distributions with respect to the Shares, shall be held in
the manner described in Section 4 above. Any dividends or other distributions
with respect to the Shares in the form of capital stock shall be treated as
Restricted Stock in the same manner as the Shares. If any Shares are forfeited
to the Company, then any dividends or other distributions with respect to such
forfeited Shares shall also be forfeited to the Company.



10. Adjustment of Shares. As provided by the Plan, in the event of any change in
the capital stock of the Company by reason of any stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, combination,
or exchange of shares, or rights offering to purchase capital stock at a price
substantially below fair market value, or of any similar change affecting the
capital stock, the Shares shall be adjusted automatically consistent with such
change to prevent substantial dilution or enlargement of the rights granted to,
or available for, the Participant hereunder.

11. Coordination With Plan. The Participant acknowledges that he or she has
previously received a copy of the Plan and agrees to be bound by all of the
terms and provisions thereof, including any which may conflict with those
contained in this Agreement. Capitalized terms used in this Agreement and not
otherwise defined shall have the meaning given to such terms under the Plan.

12. Notices. All notices to the Company shall be in writing and sent to the
Company's Corporate Secretary at the Company's offices located at 330 West
William Street, Corning New York 14830, or at such other address as the Company
may request by notice to Participant. Notices to the Participant shall be
addressed to the Participant at the address of the Participant on the records of
the Company from time to time.



　

　

[Signature page follows]

Page 4.



IN WITNESS WHEREOF, the Company and the Participant have caused this Restricted
Stock Agreement to be executed on the date set forth opposite their respective
signatures, to be effective as of the Date of Grant.



Dated: _______________________ CORNING NATURAL GAS CORPORATION



　

By: ___________________________

Its: ____________________________



　

Dated: _______________________ PARTICIPANT

_______________________________



Page 5.

　

　

　

　

　

　

　

　

　

　

　

　

　